ACCEPTED
                                                                                                        06-15-00026-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   6/16/2015 7:03:32 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                        NO. 06-15-00026-CR through 06-15-00028-CR

 ROGER DALE GAMMONS                            §       IN THE
                                                                                   FILED IN
                                               §                            6th COURT OF APPEALS
 v                                             §       6th COURT              TEXARKANA, TEXAS
                                               §                            6/17/2015 8:22:00 AM
 STATE OF TEXAS                                §       OF APPEALS               DEBBIE AUTREY
                                                                                    Clerk

         SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. ROGER DALE GAMMONS

and numbered as 1423872 through 1423874.

       3.      The Appellant was convicted and sentenced by the jury to LIFE in the penitentiary on

each case.

       4.      The Appellee’s brief was due on June 15, 2015. Appellee requests an extension time

of approximately one day to file his brief. (June 16, 2015)

       6.      One previous extension to file the brief have been received by Appellee in this cause.

       7.      Appellee requests a one day extension because Appellee’s attorney has been heavily

involved in preparing for a murder trial that was heard on June 8, 2015 in the 8th Judicial District

Court entitled State of Texas v. Roy Dean Duffey.

       8.      Appellee is filing Appellee’s Brief at the same time as the filing of this motion.
       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Appellee’s Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted,

                                             By:        //s// Will Ramsay
                                                   Will Ramsay
                                                   8th Judicial District Attorney
                                                   State Bar No. 24039129
                                                   P.O. Box 882
                                                   110 Main Street
                                                   Sulphur Springs, TX 75482
                                                   Ph: (903) 885-0640
                                                   Fax: (903) 885-0641
                                                   wramsay@hopkinscountytx.org
                                                   Attorney for Appellee

                                 CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE APPELLEE’S BRIEF was delivered via email to J. Edward Niehaus, Attorney for
Appellant, on June 16, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee